      Case 4:20-cv-00065-KGB Document 1 Filed 01/16/20 Page 1 of 9

                                                                                  u.
                                                                              EASTERN
                                                                                       fo,lk.~J~~RT
                                                                                         DISTRICT ARKANSAS
                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS                                      JAN 16 2020
                            CENTRAL DIVISION
                                                                         JAMES W~RMACK, CLERK
                                                                         By:_~~~~~----
DANA BRYSON                                                                      PLAINTIFF            DEP CLERK




vs.                              No. 4:20-cv-J§-         l<GB
PROTHO JUNCTION, LLC, ANANT                                                 DEFENDANTS
PATEL, KAL MAKAN and BHU MAKAN
                                                   This case assigned to District Judge        8aJ<~,:
                                                   and to Magistrate Judge _.J)L.-'et.[e,....a=c.=..._ _ _ __
                            ORIGINAL COMPLAINT


       COMES NOW Plaintiff Dana Bryson ("Plaintiff') by and through her

attorney Josh Sanford of the Sanford Law Firm, PLLC, and for her Original

Complaint against Protho Junction, LLC, Anant Patel, Kai Makan and Bhu Bakan

(collectively "Defendant" or "Defendants"), she does hereby state and allege as

follows:

                      I.      JURISDICTION AND VENUE

       1.    Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code

Ann. § 11-4-201, et seq. ("AMWA"), for declaratory judgment, monetary

damages, liquidated damages, prejudgment interest, and costs, including

reasonable attorneys' fees as a result of Defendant's failure to pay Plaintiff

proper overtime compensation for all hours that Plaintiff worked.

       2.    The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

                                       Page 1 of8
                       Dana Bryson v. Protho Junction, LLC, et al.
                       U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                   Original Complaint
     Case 4:20-cv-00065-KGB Document 1 Filed 01/16/20 Page 2 of 9



       3.     Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs

AMWA claims pursuant to 28 U.S.C. § 1367(a).

       4.     Defendant conducts business within the State of Arkansas,

operating and managing an Econo Lodge Inn & Suites in North Little Rock.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendant, and Defendant therefore "resides" in Arkansas.

       6.     The acts alleged in this Complaint had their principal effect within

the Central Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                II.     THE PARTIES

       7.     Plaintiff is a citizen, resident and domiciliary of Pulaski County.

       8.     Plaintiff was employed by Defendant as a salaried employee from

February of 2019 to present.

       9.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       10.    Separate Defendant Protho Junction, LLC, is a domestic limited

liability company.

       11.    Protho Junction's registered address for service is Bhu Makan, at

1501 Merrill Drive, Little Rock, Arkansas 72211.




                                        Page 2 of8
                        Dana Bryson v. Protho Junction, LLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
     Case 4:20-cv-00065-KGB Document 1 Filed 01/16/20 Page 3 of 9



      12.    Separate Defendant Anant Patel ("Patel") is an individual and

domiciliary of Arkansas.

      13.    Patel is an owner, principal, officer and/or director of Protho

Junction.

       14.   Separate Defendant Kai Makan ("K. Makan") is an individual and

domiciliary of Arkansas.

       15.   K. Makan is an owner, principal, officer and/or director of Protho

Junction.

       16.   Separate Defendant Bhu Makan (''B. Makan") is an individual and

domiciliary of Arkansas.

       17.    B. Makan is an owner, principal, officer and/or director of Protho

Junction.

       18.    Each individual defendant co-manages and controls the day-to-day

operations of Protho Junction, including but not limited to the decision to not pay

Plaintiff a sufficient premium for hours worked in excess of forty (40) per week.

       19.    Defendants have unified operational control and management, as

well as control over employees, including shared power to supervise, hire and

fire, establish wages and wage policies and set schedules for their employees

through unified management.

       20.    Defendants own and operate an Econo Lodge Inn & Suites ("Econo

Lodge") in North Little Rock.




                                        Page 3 of9
                        Dana Bryson v. Protho Junction, LLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
     Case 4:20-cv-00065-KGB Document 1 Filed 01/16/20 Page 4 of 9



       21.     Defendant has at least two (2) employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce.

       22.     Defendant's annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       23.     Plaintiff regularly in the course of her work for Defendants handled,

sold, or otherwise worked on goods or materials that had been moved in or

produced for commerce.

       24.     During each of the three years preceding the filing of this Original

Complaint, Defendant continuously employed at least four (4) employees.

                            Ill.    FACTUAL ALLEGATIONS

       25.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       26.     At all relevant times herein, Defendant was an "employer" of

Plaintiff and similarly situated employees within the meaning of the FLSA.

       27.     At all times material herein, Plaintiff has been misclassified by

Defendant as a salaried employee and as exempt from the overtime

requirements of the FLSA, 29 U.S.C. § 207.

       28.     During the period relevant to this lawsuit, Plaintiff worked as a front

desk clerk at Defendant's Econo Lodge.



                                            Page4of9
                            Dana Bryson v. Protho Junction, LLC, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
     Case 4:20-cv-00065-KGB Document 1 Filed 01/16/20 Page 5 of 9



          29.   At all relevant times herein, Defendant directly hired Plaintiff to work

in its hotel, paid her wages and benefits, controlled her work schedule, duties,

protocols, applications, assignments and employment conditions, and kept at

least some records regarding her employment.

          30.   As a front desk clerk, Plaintiff was responsible for manning the front

desk and checking in hotel guests.

          31.   Plaintiff did not have the authority to hire or fire any other

employee.

          32.   Plaintiff was not asked to provide input as to which employees

should be hired or fired.

          33.   Plaintiff did not exercise independent judgment in carrying out her

duties.

          34.   Although Defendants purported to classify Plaintiff as "salaried," if

Plaintiff worked less than ninety-one (91) hours in a week, her pay was docked.

          35.   Defendants did not pay Plaintiff one and one-half (1.5) her regular

rate for all hours worked over forty (40) in a week.

          36.   Plaintiff worked more than forty (40) hours in a week in every or

almost every week in the relevant time period.

          37.   At all relevant times herein, Defendants have deprived Plaintiff of

sufficient overtime compensation for all of the hours she worked over forty (40)

per week.

          38.   Defendants knew or showed reckless disregard for whether their

actions violated the FLSA.

                                          Page 5of9
                          Dana Bryson v. Protho Junction, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
      Case 4:20-cv-00065-KGB Document 1 Filed 01/16/20 Page 6 of 9



                            IV.   FIRST CAUSE OF ACTION
                            (Claim for Violation of the FLSA)

           39.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           40.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

           41.   At all times relevant to this Complaint, Defendant has been

Plaintiff's "employer" within the meaning of the FLSA, 29 U.S.C. § 203.

           42.   At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

           43.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

           44.   At   all   times   relevant     times    to   this   Complaint,   Defendant

misclassified Plaintiff exempt from the overtime requirements of the FLSA.

           45.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times

her regular rate of pay for all hours worked over forty (40) in each week.

           46.   Defendant's failure to pay Plaintiff all overtime wages owed was

willful.



                                            Page 6 of9
                            Dana Bryson v. Protho Junction, LLC, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
      Case 4:20-cv-00065-KGB Document 1 Filed 01/16/20 Page 7 of 9



           47.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this.

                         V.     SECOND CAUSE OF ACTION
                          (Claim for Violation of the AMWA)

           48.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           49.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

           50.   At all times relevant to this Complaint, Defendant was Plaintiffs

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

           51.   AMWA Sections 210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty in one week and to

pay one and one-half times regular wages for all hours worked over forty hours in

a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.

           52.   At all times relevant to this Complaint, Defendant misclassified

Plaintiff as exempt from the overtime requirements of the AMWA.

           53.   Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendant failed to pay Plaintiff an overtime rate of one and one-half

times her regular rate of pay for all hours worked over forty (40) in each week.

           54.   Defendant's failure to pay Plaintiff all overtime wages owed was

willful.
                                           Page 7 of9
                           Dana Bryson v. Protho Junction, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
     Case 4:20-cv-00065-KGB Document 1 Filed 01/16/20 Page 8 of 9



       55.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

                          VI.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Dana Bryson respectfully

prays as follows:

       A.     That each Defendant be summoned to appear and answer herein;

       B.     Declaratory judgment that Defendant's practices alleged herein

violate the FLSA and the AMWA;

       C.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA and the AMWA;

       D.     Judgment for liquidated damages pursuant to the FLSA and

AMWA;

       E.     For a reasonable attorney's fee, costs, and all interest; and

       F.     Such other relief as this Court may deem just and proper.




                                        Page 8 of9
                        Dana Bryson v. Protho Junction, LLC, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
Case 4:20-cv-00065-KGB Document 1 Filed 01/16/20 Page 9 of 9



                                    Respectfully submitted,

                                    PLAINTIFF DANA BRYSON

                                    SANFORD LAW FIRM, PLLC
                                    ONE FINANCIAL CENTER
                                    650 SOUTH SHACKLEFORD, SUITE 411
                                    LITTLE ROCK, ARKANSAS 72211
                                    TELEPHONE: (501) 221-0088
                                    FACSIMILE: 888) 787-2040




                               Page 9 of9
               Dana Bryson v. Protho Junction, LLC, et al.
               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint
